Title: To Alexander Hamilton from Francis Dana, 25 August 1779
From: Dana, Francis
To: Hamilton, Alexander


Boston, August 25, 1779.
Sir:
I received your letter of the 10th instant, last Sunday evening, at Cambridge, by the hand of Colonel Henley, enclosing a copy of your letter of the 6th, to Lieutenant-Colonel Brooks, and his answer to the same. I should have earlier acknowledged the receipt of them, but I thought proper to accompany such acknowledgement with such evidence as I could collect from one of the company present with Colonels Marshall, Wesson, and Brooks, at the time the conversation alluded to was had. For, till the receipt of your last, I had not communicated the subject of our correspondence to any one, except to Doctor ******, being unwilling to name him as my author, before I had seen him, and obtained his consent, which he readily gave. The account given you in my first letter, was from my own memory, which I have not yet seen cause to believe hath failed me.
Your several letters, together with all their enclosures, and also my letter of the 25th ultimo, in answer, I have shown to General Ward, who has a good recollection of the conversation in question, and concurs with me in the representation I have made of it; and particularly remembers that what you distinguish as “the offensive observation,” was not made by me; but that one in nearly similar terms was made by another gentleman in company. I have little doubt, but it is in my power to produce further evidence of the same sort from one other gentleman, who is now at a considerable distance from hence; and as soon as it can conveniently be done, I shall endeavour to obtain it, if it be only to balance this dispute in point of numbers at least. At present there are three to two: perhaps I may be able to throw the balance on the other side. I must be excused taking notice of any new matter thrown out by Colonel Brooks in his last letter, for the present.
I am, Sir, &c.,
Fra. Dana.
P.S. Perhaps it may occur to Colonel Brooks, upon recollection, that we had some conversation respecting the army and some characters in it, on our passage over Charles’ river, from Boston to Charlestown, which was occasioned by a report, that two regiments in Glover’s brigade, at Rhode Island, had thrown down their arms and disbanded themselves; and somebody’s saying “that the army would, by and by, turn their arms upon the country, and do themselves justice.” If he should recollect this, he will, at the same time, recollect that Colonels Marshall and Wesson were not present.
N.B. Mr. Dana has shown me the whole correspondence between Colonel Hamilton and himself, respecting a certain conversation mentioned in it, at which I was present: and I do concur with him in the representation he has made of it; particularly that he did not make the observation respecting Colonel Hamilton, now in question; but that that, or one nearly in like terms, was made by another gentleman then present.

Artemas Ward.
Col. Alex. Hamilton.
